Title: Virginia Delegates to Benjamin Harrison, 8 February 1782
From: Virginia Delegates
To: Harrison, Benjamin


Philadelphia, Feb. 8, 1782.
It was found that great quantities of British goods, were brought by circuitous commerce into these States, that this trafic tending to strengthen the Enemy both policy and interest required should be suppressed during the War, that the money lent us by the French nation to support our credit and enable us more vigorously to prosecute the War ag’t the Common Enemy was chiefly employed in this injurious Commerce, that France seeing her aid of money applied to such nefarious purposes and no effectual measures taken by the United States to prevent it, complained of this trafic so hurtfull to both nations, … we wish to retain the French nation as friends, but not to admit them into our Councils.… The establishing of a National Bank under our particular circumstances appeared to Congress a desirable object, and if properly supported by the authority of the several States, promises to be generally useful, &c.
